DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-219088, filed on 11/09/2016.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/07/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “P41” in Fig. 17. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 27, line 22, “position P4” should be changed to “position P41”. 
Appropriate correction is required.
Claim Objections
Claims 3-8 and 11-16 are objected to because of the following informalities:  
There is no period at the end of Claim 3;
In Claim 4, line 4, the limitation “position coordinates” should be changed to “first position coordinates”;
In Claim 4, line 5, the limitation “position coordinates” should be changed to “second position coordinates”;
In Claim 5, line 5, the limitation “position coordinates” should be changed to “first position coordinates”;
In Claim 5, line 6, the limitation “position coordinates” should be changed to “second position coordinates”;
In Claim 6, line 3, the limitation “a center” should be changed to “the center”;
In Claim 7, lines 4-5, the limitation “a center” should be changed to “a second center”;
In Claim 7, lines 6-7, the limitation “a rotation direction” should be changed to “the rotation direction”;
In Claim 8, line 2, the limitation “an ultrasonic observation device” should be changed to “the ultrasonic observation device”;
In Claim 8, lines 3-4, the limitation “an ultrasound transducer” should be changed to “the ultrasound transducer”;
In Claim 8, line 4, the limitation “an ultrasonic wave” should be changed to “the ultrasonic wave”;
In Claim 8, line 4, the limitation “an object” should be changed to “the object”;
In Claim 8, line 5, the limitation “a reflected ultrasonic wave” should be changed to “the reflected ultrasonic wave”;
In Claim 8, line 6, the limitation “an ultrasonic signal” should be changed to “the ultrasonic signal”;
In Claim 8, line 8, the limitation “an input device” should be changed to “the input device”;
In Claim 8, line 8, the limitation “a touch pad” should be changed to “the touch pad”;
In Claim 8, line 10, the limitation “a display” should be changed to “the display”;
In Claim 8, line 10, the limitation “an ultrasound image” should be changed to “the ultrasound image”;
In Claim 11, line 3, the limitation “the processor” should be changed to “the at least one processor”;
In Claim 12, line 3, the limitation “the processor” should be changed to “the at least one processor”;
In Claim 13, line 3, the limitation “the processor” should be changed to “the at least one processor”;
In Claim 14, line 3, the limitation “the processor” should be changed to “the at least one processor”;
In Claim 15, line 3, the limitation “the processor” should be changed to “the at least one processor”;
In Claim 15, line 5, the limitation “the rotational center” should be changed to “the predetermined rotational center”;
In Claim 16, line 2, the limitation “an ultrasonic observation device” should be changed to “the ultrasonic observation device”;
In Claim 16, line 4, the limitation “an ultrasound endoscope” should be changed to “the ultrasound endoscope”;
In Claim 16, line 6, the limitation “an ultrasonic wave” should be changed to “a reflected ultrasonic wave”;
In Claim 16, line 9, the limitation “an input device” should be changed to “the input device”;
In Claim 16, line 9, the limitation “a touch pad” should be changed to “the touch pad”;
In Claim 16, line 11, the limitation “a display” should be changed to “the display”; and
In Claim 16, line 11, the limitation “an ultrasound image” should be changed to “the ultrasound image”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) in view of Hansen et al. (US 2018/0116633 A1, with effectively filed date 10/27/2016, hereinafter Hansen).
Regarding Claim 1, Shin discloses (Figs. 1 and 4) an ultrasonic observation device (ultrasound diagnosis apparatus 100) to which an input device having a touch pad (touch input unit 120, sensor 130) is connected (see, e.g., Para. [0026], lines 1-4, “the ultrasound diagnosis apparatus 100 according to an exemplary embodiment of the present invention includes an ultrasound image generating unit 110, a touch input unit 120, a sensor 130” and Para. [0029], lines 1-5, “the touch input unit 120, which is a means for inputting a desired function to the ultrasound diagnosis apparatus 100 through a user's touch operation, instead of an operation input button, may be embodied by various touch input means, as well as a touch pad”), and that displays on a display (display unit 150) an ultrasound image (see, e.g., Para. [0034], lines 1-2, “The display unit 150 may display the ultrasound image”) generated based on an ultrasonic signal received from an ultrasound transducer (within ultrasound image generating unit 110) that transmits an ultrasonic wave to an object to be observed and receives a reflected ultrasonic wave reflected by the object (see, e.g., Para. [0027], lines 1-5, “The ultrasound image generating unit 110 may generate an ultrasound image. That is, in the ultrasound diagnosis apparatus 100, the ultrasound image generating unit 110 may generate an ultrasound image that is a result of an ultrasound diagnosis with respect to a patient”; also see, e.g., Para. [0005], lines 1-14), the touch pad (120, 130) detecting a contact object that is brought in contact by an operator (see, e.g., Para. [0028], lines 1-2, “The touch input unit 120 may receive a touch interaction inputted from the user” and Para. [0031], lines 1-2, “The sensor 130 may sense the touch interaction of user inputted from the touch input unit 120”; also see, e.g., Para. [0041], lines 1-5, “the touch input unit 120 may receive a circular-drag operation inputted from a user while the ultrasound image is scanned. The sensor 130 may sense, from the touch input unit 120, the circular-drag operation of FIG. 4, as the touch interaction”), the ultrasonic observation device (100) comprising: 
a display controller (controller 140) (see, e.g., Para. [0026], lines 1-5, “the ultrasound diagnosis apparatus 100 according to an exemplary embodiment of the present invention includes… a controller 140, and a display unit 150”; also see, e.g., Para. [0032], lines 1-3, “The controller 140 may control an operation for processing the ultrasound image according to the sensed touch interaction” and Para. [0034], lines 3-5, “the display unit 150 may display the ultrasound image of which an image or a state is changed, according to the controlling of the controller 140”) that indicates a rotation direction when the ultrasound image is rotated according to a contact position of the contact object on the touch pad (120, 130) (see, e.g., Para. [0041], lines 5-8, “The controller 140 may control the ultrasound image to rotate, when the touch interaction sensed while the ultrasound image is scanned is the circular-drag operation”).
Shin does not disclose the display controller specifically displaying a rotation indicator that indicates the rotation direction when the ultrasound image is rotated specifically about a predetermined rotation reference as a center, specifically such that the rotation indicator is superimposed on the ultrasound image displayed on the display, according to a contact position of the contact object on the touch pad.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) an ultrasonic observation device (see, e.g., Fig. 10, where an ultrasound imaging system 1000 comprising an electric display unit 1002 and an ultrasound acquisition unit 1004 is shown) to which an input device having a touch pad is connected (see, e.g., Para. [0127], lines 9-10, “display unit 1002's input component 1006 may include a touch interface”), and that displays on a display an ultrasound image (see, e.g., Para. [0125], lines 8-11) generated based on an ultrasonic signal received from an ultrasound transducer (transducer 1026) that see, e.g., Para. [0123], lines 1-13), the ultrasonic observation device (see, e.g., Fig. 10) comprising: 
a display controller (within electric display unit 1002) that displays a rotation indicator (visual indicator 525) that indicates a rotation direction (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a”; also see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”) when the ultrasound image is rotated about a predetermined rotation reference as a center (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”), such that the rotation indicator (525) is superimposed on the ultrasound image displayed on the display (see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”, and Fig. 5D, where the visual indicator 525 is shown to be displayed over the ultrasound image 505d on the display 500d), according to a contact position of the contact object on the touch pad (see, e.g., Para. [0081], lines 10-14, “contact with the touchscreen is initiated in FIG. 5A. As illustrated, a drag gesture is initiated in FIG. 5A to touch point 512b, and continuous contact with the touchscreen is maintained through the touch path 516b”, and Figs. 5A-5D, where the ultrasound image is shown to be rotated according to the operator’s drag gesture on the touchscreen).
see, e.g., Para. [0005] and Para. [0080-0087]).  

Regarding Claim 2, combined Shin and Hansen (hereinafter Modified Shin) disclose the ultrasonic observation device set forth above, Shin further disclosing (Figs. 1 and 4) wherein the display controller (controller 140) rotates the ultrasound image according to movement of the contact position on the touch pad (touch input unit 120, sensor 130) (see, e.g., Para. [0041], lines 1-8, “the touch input unit 120 may receive a circular-drag operation inputted from a user while the ultrasound image is scanned. The sensor 130 may sense, from the touch input unit 120, the circular-drag operation of FIG. 4, as the touch interaction. The controller 140 may control the ultrasound image to rotate, when the touch interaction sensed while the ultrasound image is scanned is the circular-drag operation”).
Shin does not disclose wherein the display controller also rotates the rotation indicator while rotating the ultrasound image according to movement of the contact position on the touch pad.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the display controller (within electric display unit 1002) rotates the ultrasound image (ultrasound image feed 505, structure 108) and the rotation indicator (visual indicator 525) according to movement of the contact position on the touch see, e.g., Figs. 5A-5D, where the ultrasound image 505, 108 and the indicator 525, 512a are both shown to rotate across the display according to the operator’s drag gesture on the touchscreen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the display controller also rotates the rotation indicator while rotating the ultrasound image according to movement of the contact position on the touch pad, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and Para. [0080-0087]).

Regarding Claim 4, Modified Shin discloses the ultrasonic observation device set forth above, Shin further disclosing (Figs. 1 and 4) wherein the display controller (controller 140) performs coordinate conversion such that position coordinates of an operation region on the touch pad (touch input unit 120, sensor 130) and position coordinates of a display region on the ultrasound image displayed on the display (display unit 150) are associated with each other (see, e.g., Para. [0041], lines 1-8, “the touch input unit 120 may receive a circular-drag operation inputted from a user while the ultrasound image is scanned. The sensor 130 may sense, from the touch input unit 120, the circular-drag operation of FIG. 4, as the touch interaction. The controller 140 may control the ultrasound image to rotate, when the touch interaction sensed while the ultrasound image is scanned is the circular-drag operation” and Para. [0034], lines 3-5, “the display unit 150 may display the ultrasound image of which an image or a state is changed, according to the controlling of the controller 140”, where it is implicit that the coordinates of the touch interaction region of the touch input unit 120 must be associated with the coordinates of the image display region of the display unit 150 in order for the ultrasound image on the display unit 150 to be rotated by the controller 140 based on the touch interaction of the touch input unit 120).

Regarding Claim 6, Modified Shin discloses the ultrasonic observation device set forth above. Shin does not disclose wherein the rotation reference is a center of the ultrasound transducer in the ultrasound image displayed on the display.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the rotation reference is a center of the ultrasound transducer (transducer 1026) in the ultrasound image displayed on the display (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, where the disclosed ultrasound image is acquired by the transducer 1026 emitting/receiving central ultrasound waves, which corresponds to the central scanlines of the acquired ultrasound image such that a center of the ultrasound transducer 1026 corresponds to the center (i.e., center scanline) of the ultrasound image, therefore the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, as described in the references to Para. [0032] and Para. [0083] above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the rotation reference is a center of the ultrasound transducer in the ultrasound image displayed on the display, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of see, e.g., Para. [0005] and Para. [0080-0087]).

Regarding Claim 7, Modified Shin discloses the ultrasonic observation device set forth above. Shin does not disclose wherein the rotation indicator includes at least one of a straight line extending from the rotation reference to a center of the contact position, a circle including the contact position, and an arrow that indicates a rotation direction according to the contact position.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) wherein the rotation indicator (visual indicator 525) includes a circle including the contact position (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a” and Para. [0087], lines 6-8, “visual indicator 525 (previously covered by a finger in FIGS. 5A-5C) is now positioned on the right side of the screen” and Fig. 5D, where the visual indicator 525 on the display is shown to be a circle that represents the contact position of the operator’s drag gesture after the operator’s contact with the touchscreen is ended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the rotation indicator includes a circle including the contact position, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and Para. [0080-0087]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the rotation indicator includes a straight line extending from the rotation reference to a center of the contact position, or an arrow that indicates a rotation direction according to the contact position, instead of a circle including the contact position. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known indicator marking in the form of a circle, as recognized by Hansen, for another indicator marking in the form of a straight line or an arrow. The predictable result of providing a visual rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 9, Shin discloses (Figs. 1 and 4) an operating method of an ultrasonic observation device (ultrasound diagnosis apparatus 100) to which an input device having a touch pad (touch input unit 120, sensor 130) is connected (see, e.g., Para. [0026], lines 1-4, “the ultrasound diagnosis apparatus 100 according to an exemplary embodiment of the present invention includes an ultrasound image generating unit 110, a touch input unit 120, a sensor 130” and Para. [0029], lines 1-5, “the touch input unit 120, which is a means for inputting a desired function to the ultrasound diagnosis apparatus 100 through a user's touch operation, instead of an operation input button, may be embodied by various touch input means, as well as a touch pad”), and that displays an ultrasound image (see, e.g., Para. [0034], lines 1-2, “The display unit 150 may display the ultrasound image”) generated based on an ultrasonic signal that is received from an ultrasound transducer (within ultrasound image generating unit 110) that transmits an ultrasonic wave to an object to be observed see, e.g., Para. [0027], lines 1-5, “The ultrasound image generating unit 110 may generate an ultrasound image. That is, in the ultrasound diagnosis apparatus 100, the ultrasound image generating unit 110 may generate an ultrasound image that is a result of an ultrasound diagnosis with respect to a patient”; also see, e.g., Para. [0005], lines 1-14) on a display (display unit 150), the method comprising: 
detecting a contact position on the touch pad (120, 130) by a display controller (controller 140) (see, e.g., Para. [0028], lines 1-2, “The touch input unit 120 may receive a touch interaction inputted from the user” and Para. [0031], lines 1-2, “The sensor 130 may sense the touch interaction of user inputted from the touch input unit 120”; also see, e.g., Para. [0041], lines 1-5, “the touch input unit 120 may receive a circular-drag operation inputted from a user while the ultrasound image is scanned. The sensor 130 may sense, from the touch input unit 120, the circular-drag operation of FIG. 4, as the touch interaction” and Para. [0032], lines 1-3, “The controller 140 may control an operation for processing the ultrasound image according to the sensed touch interaction”); and
indicating a rotation direction when the ultrasound image is rotated according to the contact position (see, e.g., Para. [0041], lines 5-8, “The controller 140 may control the ultrasound image to rotate, when the touch interaction sensed while the ultrasound image is scanned is the circular-drag operation”).
Shin does not disclose the method comprising specifically displaying a rotation indicator that indicates a rotation direction when the ultrasound image is rotated specifically about a predetermined rotation reference as a center, specifically such that the rotation indicator is superimposed on the ultrasound image displayed on the display, according to the contact position.
However, in the same field of endeavor of ultrasound imaging and controlling visualization of ultrasound image data, Hansen discloses (Figs. 2, 5A-5D, and 10) an operating method of an ultrasonic observation device (see, e.g., Figs. 2 and 5A-5D, where a method for controlling visualization and rotation of the ultrasound image is shown) to which an input device having a touch pad is connected (see, e.g., Para. [0127], lines 9-10, “display unit 1002's input component 1006 may include a touch interface”), and that displays an ultrasound image (see, e.g., Para. [0125], lines 8-11) generated based on an ultrasonic signal that is received from an ultrasound transducer that transmits an ultrasonic wave to an object to be observed and receives a reflected ultrasonic wave reflected by the object on a display (see, e.g., Para. [0123], lines 1-13), the method comprising: 
displaying a rotation indicator (visual indicator 525) that indicates a rotation direction (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a”; also see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”) when the ultrasound image is rotated about a predetermined rotation reference as a center (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”), such that the rotation indicator is superimposed on the ultrasound image displayed on the display (see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”, and Fig. 5D, where the visual indicator 525 is shown to be displayed over the ultrasound image 505d on the display 500d), according to the contact position (see, e.g., Para. [0081], lines 10-14, “contact with the touchscreen is initiated in FIG. 5A. As illustrated, a drag gesture is initiated in FIG. 5A to touch point 512b, and continuous contact with the touchscreen is maintained through the touch path 516b”, and Figs. 5A-5D, where the ultrasound image is shown to be rotated according to the operator’s drag gesture on the touchscreen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shin by including that the method comprises displaying a rotation indicator that indicates a rotation direction when the ultrasound image is rotated about a predetermined rotation reference as a center, such that the rotation indicator is superimposed on the ultrasound image displayed on the display, as disclosed by Hansen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way to adjust imaging parameters of ultrasound images on a touchscreen display in a manner that easily allows the parameters to be previewed, as recognized by Hansen (see, e.g., Para. [0005] and Para. [0080-0087]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) in view of Hansen et al. (US 2018/0116633 A1, with effectively filed date 10/27/2016, hereinafter Hansen), as applied to Claim 1 above, further in view of Poland (US 2009/0043195 A1, with publication date 02/12/2009).
Regarding Claim 3, Modified Shin discloses the ultrasonic observation device set forth above, except wherein the display controller stops displaying the rotation indicator that is superimposed on the ultrasound image, at any one of timings (1) after predetermined time has passed since start of contact to the touch pad, (2) when the contact to the touch pad is ended, and (3) after predetermined time has passed since end of the contact.
However, in the same field of endeavor of a touchscreen user interface for ultrasound imaging systems, Poland discloses (Figs. 1-2) an ultrasonic observation device (ultrasound imaging system 10) wherein a controller (within computer 16) stops displaying an indicator (i.e., an item that is displayed) (pie menu 30) on the display (touchscreen 18) after a predetermined time has passed since end of the see, e.g., Para. [0049], lines 1-6, “If the pie menu 30 appears on the visual field 20 for a period of time without a touch of any of the activation areas 32 being detected by the computer 16, the computer 16 can be programmed to cause the pie menu 30 to disappear in order to maximize the area of the visual field displaying the ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the controller stops displaying the indicator on the display after a predetermined time has passed since the end of contact, as disclosed by Poland. One of ordinary skill in the art would have been motivated to make this modification in order to maximize the area of the visual field displaying the ultrasound images, as recognized by Poland (see, e.g., Para. [0049]). 
Modified Shin and Poland do not disclose wherein the display controller stops displaying the rotation indicator that is superimposed on the ultrasound image (1) after a predetermined time has passed since start of contact to the touch pad, or (2) when the contact to the touch pad is ended.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of combined Modified Shin and Poland by including that the display controller stops displaying the rotation indicator that is superimposed on the ultrasound image (1) after a predetermined time has passed since start of contact to the touch pad, or (2) when the contact to the touch pad is ended, instead of after a predetermined time has passed since end of the contact. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known time constraint in the form of after a predetermined time has passed since end of the contact, as recognized by Poland, for another time constraint in the form of after a predetermined time has passed since start of contact to the touch pad, or when the contact to the touch pad is ended. The predictable result of stopping the display of the rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) in view of Hansen et al. (US 2018/0116633 A1, with effectively filed date 10/27/2016, hereinafter Hansen), as applied to Claim 1 above, further in view of Yamamoto (US 2010/0179427 A1, with publication date 07/15/2010).
Regarding Claim 5, Modified Shin discloses the ultrasonic observation device set forth above, except wherein the display controller sets a virtual display region in at least part of an outer periphery of the ultrasound image such that position coordinates of an operation region on the touch pad and position coordinates on the ultrasound image displayed on the display are associated with each other.
However, in the same field of endeavor of an ultrasonic diagnostic apparatus comprising a touch panel for operation, Yamamoto discloses (Figs. 18-21 and 23-25) an ultrasonic observation device (ultrasonic diagnostic apparatus 180) wherein the display controller (controller 4) sets a virtual display region in at least part of an outer periphery of the ultrasound image (see, e.g., Fig. 21 and Para. [0148], lines 1-5, “On screen of G2101 of operation monitor 181, ultrasonic image 211, body mark 212 and probe mark 213 are displayed. On screen G2102 of observation monitor 182, ultrasonic image 214, body mark 215 and probe mark 216 are displayed”, where the body marks 212, 215 are indicators/markers that are displayed in/around the peripheral border of the displayed images 211, 214 on the two associated screen displays as to not cover or obstruct the displayed images 211, 214, such that a virtual display region/an expanded region on the peripheral border of the displayed image is implicit for also fitting the indicator/marker on the display without covering the displayed ultrasound image) such that position coordinates of an operation region on the touch pad (operation monitor 181, touch panel 183) and position coordinates on the ultrasound image displayed on the display (observation monitor 182) are associated with each other (see, e.g., Fig. 23 and Para. [0163], lines 1-7, “As shown in screen G2301, the operator touches ultrasonic image 231 using fingertip 232 on operation monitor 181 comprising touch panel 183. At the same time, as shown in screen G2302, on ultrasonic image 233 of observation monitor 182, touch position mark 234 is displayed at the position corresponding to the touch position of operation monitor 181”, where the contact from the fingertip 232 one the first screen corresponds to the position mark 234 in the same location on the other screen, therefore it is implicit that the position coordinates of the operation region and the position coordinates of the ultrasound image display region are associated with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the display controller sets a virtual display region in at least part of an outer periphery of the ultrasound image such that position coordinates of an operation region on the touch pad and position coordinates on the ultrasound image displayed on the display are associated with each other, as disclosed by Yamamoto. One of ordinary skill in the art would have been motivated to make this modification in order to improve operability and diagnosis efficiency of the ultrasonic diagnostic apparatus, as recognized by Yamamoto (see, e.g., Para. [0176-0177]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) in view of Hansen et al. (US 2018/0116633 A1, with effectively filed date of 10/27/2016, hereinafter Hansen), as applied to Claim 1 above, further in view of Karasawa (US 2006/0241482 A1, with publication date 10/26/2006).
Regarding Claim 8, Modified Shin discloses the ultrasonic observation device set forth above, Shin further disclosing (Figs. 1 and 4) an ultrasonic diagnostic system (ultrasound diagnosis apparatus 100) comprising: 
the ultrasonic observation device according to claim 1 (see rejection of Claim 1 set forth above); 
within ultrasound image generating unit 110) that transmits an ultrasonic wave to an object to be observed and receives a reflected ultrasonic wave reflected by the object (see, e.g., Para. [0027], lines 1-5, “The ultrasound image generating unit 110 may generate an ultrasound image. That is, in the ultrasound diagnosis apparatus 100, the ultrasound image generating unit 110 may generate an ultrasound image that is a result of an ultrasound diagnosis with respect to a patient”; also see, e.g., Para. [0005], lines 1-14), and that transmits an ultrasonic signal to the ultrasonic observation device (see, e.g., Para. [0032], lines 1-2, “The controller 140 may control an operation for processing the ultrasound image” and Para. [0034], lines 1-2, “The display unit 150 may display the ultrasound image according to controlling of the controller 140”, where it is implicit that the ultrasound image is formed from the ultrasonic signal, and where it is implicit that the ultrasound signal is transmitted to the processor in the ultrasonic observation device because the ultrasound image formed from the ultrasonic signal is processed by the processor and displayed on the display); 
an input device that includes a touch pad (touch input unit 120, sensor 130) (see, e.g., Para. [0029], lines 1-5, “the touch input unit 120, which is a means for inputting a desired function to the ultrasound diagnosis apparatus 100 through a user's touch operation, instead of an operation input button, may be embodied by various touch input means, as well as a touch pad”), and that is connected to the ultrasonic observation device (see, e.g., Para. [0026], lines 1-4, “the ultrasound diagnosis apparatus 100 according to an exemplary embodiment of the present invention includes an ultrasound image generating unit 110, a touch input unit 120, a sensor 130”); and 
a display (display unit 150) that displays an ultrasound image according to an output from the ultrasonic observation device (see, e.g., Para. [0032], lines 1-2, “The controller 140 may control an operation for processing the ultrasound image”, where the ultrasound image is formed from the ultrasound signal output of the ultrasonic observation device, and Para. [0034], lines 1-2, “The display unit 150 may display the ultrasound image according to controlling of the controller 140”).

However, in the same field of endeavor of an ultrasonic observation apparatus having an ultrasonic endoscope, Karasawa discloses (Figs. 1-4) an ultrasonic diagnostic system comprising: 
an ultrasonic observation device (ultrasonic observation apparatus main body in Fig. 1); 
an ultrasound endoscope (ultrasonic endoscope 10) that has an ultrasound transducer (ultrasonic transducer unit 110) transmits an ultrasonic wave to an object to be observed and receives a reflected ultrasonic wave reflected by the object (see, e.g., Para. [0052], lines 12-19, “the ultrasonic transducers TR1 to TR360 [within the ultrasonic transducer unit 110 of the ultrasonic endoscope 10] are driven while providing predetermined delay times, and thereby, ultrasonic beams to be transmitted in desired directions are formed. Further, the ultrasonic transducers TR1 to TR360 receive ultrasonic echoes generated in the object, convert the ultrasonic echoes into electric signals, and output the electric signals as reception signals”), and that transmits an ultrasonic signal to the ultrasonic observation device (see, e.g., Fig. 1, where the ultrasonic endoscope 10 is shown to be connected to the ultrasonic observation apparatus main body through the transmission and reception switching unit 19); 
an input device that includes a touch pad (see, e.g., Para. [0055], lines 2-4, “The console 11 includes an input device such as a keyboard and touch panel”); and 
a display (display unit 26) that displays an ultrasound image according to an output from the ultrasonic observation device (see, e.g., Fig. 1 and Para. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Shin by including that the ultrasonic diagnostic system comprises an ultrasound endoscope, as disclosed by see, e.g., Para. [0004] and Para. [0015-0017]). 

Claims 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0116633 A1, with effectively filed date of 10/27/2016, hereinafter Hansen) in view of Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019), further in view of Karasawa (US 2006/0241482 A1, with publication date 10/26/2006). 
Regarding Claim 10, Hansen discloses (Figs. 2, 5A-5D, and 10) an ultrasonic observation device (see, e.g., Fig. 10, where an ultrasound imaging system 1000 comprising an electric display unit 1002 and an ultrasound acquisition unit 1004 is shown) comprising: 
at least one processor comprising hardware (processor 1020, processor 1036), the at least one processor (1020, 1036) being configured to: 
acquire an echo signal (see, e.g., Para. [0123], lines 1-13); 
generate an ultrasound image data based on the echo signal (see, e.g., Para. [0123], lines 1-13); 
output the ultrasound image data to a display (display unit 1002) (see, e.g., Para. [0125], lines 8-11); 
receive contact position information from an input device having a touch pad (input component 1006) (see, e.g., Para. [0127], lines 9-10, “display unit 1002's input component 1006 may include a touch interface”), the contact position information indicating a contact position where a contact object is brought in contact with the touch pad (see, e.g., Para. [0135], lines 1-11, “…The touchscreen interface may receive the input and provide it to processor 1020” and Para. [0136], lines 1-17); 
display a rotation indicator (visual indicator 525) indicating a rotational direction of the ultrasound image (see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a”; also see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”) around a predetermined rotational center when a rotating operation is performed (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display”), such that the rotation indicator (525) is superposed on the ultrasound image displayed on the display (see, e.g., Para. [0087], lines 6-11, “the visual indicator 525… is now positioned on the right side of the screen and the protrusion in the structure 108 formerly on the right side of the ultrasound image feed 505a shown in FIG. 5A is now shown on the left side of the ultrasound image feed 505d of FIG. 5D”, and Fig. 5D, where the visual indicator 525 is shown to be displayed over the ultrasound image 505d on the display 500d).
	Hansen does not disclose (1) acquiring an echo signal specifically from an ultrasound endoscope, and (2) specifically performing a coordinate conversion process in which first position coordinates in an operational area of the touch pad and second position coordinates in a display area of an ultrasound image displayed on the display are associated with each other.
However, in the same field of endeavor of an ultrasound diagnosis apparatus using a touch interaction, Shin discloses (Figs. 1 and 4) an ultrasonic observation device (ultrasound diagnosis apparatus 100) configured to: perform a coordinate conversion process in which first position coordinates in an operational area of the touch pad (touch input unit 120, sensor 130) and second position coordinates in a display area of an ultrasound image displayed on the display (display unit 150) are associated with each other (see, e.g., Para. [0041], lines 1-8, “the touch input unit 120 may receive a circular-drag operation inputted from a user while the ultrasound image is scanned. The sensor 130 may sense, from the touch input unit 120, the circular-drag operation of FIG. 4, as the touch interaction. The controller 140 may control the ultrasound image to rotate, when the touch interaction sensed while the ultrasound image is scanned is the circular-drag operation” and Para. [0034], lines 3-5, “the display unit 150 may display the ultrasound image of which an image or a state is changed, according to the controlling of the controller 140”, where it is implicit that the coordinates of the touch interaction region of the touch input unit 120 must be associated with the coordinates of the image display region of the display unit 150 in order for the ultrasound image on the display unit 150 to be rotated by the controller 140 based on the touch interaction of the touch input unit 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic observation device of Hansen by including that the device is configured to perform a coordinate conversion process in which first position coordinates in an operational area of the touch pad and second position coordinates in a display area of an ultrasound image displayed on the display are associated with each other, as disclosed by Shin. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy and performance of utilizing the touch interaction with the ultrasound diagnosis apparatus, as recognized by Shin (see, e.g., Para. [0012-0013]). 
Combined Hansen and Shin further does not disclose acquiring an echo signal specifically from an ultrasound endoscope.
Figs. 1-4) at least one processor being configured to: acquire an echo signal from an ultrasound endoscope (ultrasonic endoscope 10) (see, e.g., Para. [0052], lines 12-19, “the ultrasonic transducers TR1 to TR360 [within the ultrasonic transducer unit 110 of the ultrasonic endoscope 10] are driven while providing predetermined delay times, and thereby, ultrasonic beams to be transmitted in desired directions are formed. Further, the ultrasonic transducers TR1 to TR360 receive ultrasonic echoes generated in the object, convert the ultrasonic echoes into electric signals, and output the electric signals as reception signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of combined Hansen and Shin by including that the at least one processor is configured to acquire the echo signal from an ultrasound endoscope, as disclosed by Karasawa. One of ordinary skill in the art would have been motivated to make this modification in order to perform the ultrasound imaging of the ultrasound transducer within a body cavity of a patient, instead of from outside of a patient, as recognized by Karasawa (see, e.g., Para. [0004] and Para. [0015-0017]). 
	
Regarding Claim 11, combined Hansen, Shin, and Karasawa (hereinafter Modified Hansen) disclose the ultrasonic observation device set forth above, Hansen further disclosing (Figs. 2, 5A-5D, and 10) wherein the at least one processor (processor 1020, processor 1036) is further configured to: 
detect movement of the contact position on the touch panel (input component 1006) (see, e.g., Para. [0135], lines 5-11, “the input component 1006 of display unit 1002 may include a touch interface that detects the user input and interprets the command based on the user input being received. The touchscreen interface may receive the input and provide it to processor 1020 which executes software instructions to analyse the input and determine the command associated with the input”); and 
ultrasound image feed 505, structure 108) and the rotation indicator (visual indicator 525) that are displayed on the display (display 500a-500d, display unit 1002), in accordance with the movement of the contact position (see, e.g., Figs. 5A-5D, where the ultrasound image 505, 108 and the indicator 525, 512a are both shown to rotate across the display according to the operator’s drag gesture on the touchscreen). 

Regarding Claim 14, Modified Hansen discloses the ultrasonic observation device set forth above, Hansen further disclosing (Figs. 2, 5A-5D, and 10) wherein the at least one processor (processor 1020, processor 1036) is further configured to use a center of an ultrasound transducer (transducer 1026) in the ultrasound image (ultrasound image feed 505, structure 108) displayed on the display (display 500a-500d, display unit 1002) as the predetermined rotational center (see, e.g., Para. [0032], lines 1-4, “input may be a touch gesture to rotate the image. In some embodiments, the degree of rotation may depend on the distance a visual orientation indicator is from the center of the display” and Para. [0083], lines 4-6, “the previews 520b show the partial rotation along the vertical axis corresponding to the extent of the drag gesture”, where the disclosed ultrasound image is acquired by the transducer 1026 emitting/receiving central ultrasound waves, which corresponds to the central scanlines of the acquired ultrasound image such that a center of the ultrasound transducer 1026 corresponds to the center (i.e., center scanline) of the ultrasound image, therefore the rotation reference can lie along the center line (i.e., vertical axis) of the ultrasound image, as described in the references to Para. [0032] and Para. [0083] above).

Regarding Claim 15, Modified Hansen discloses the ultrasonic observation device set forth above, Hansen further disclosing (Figs. 2, 5A-5D, and 10) wherein the at least one processor (processor 1020, processor 1036) is further configured to display, as the rotation indicator (visual indicator 525), a see, e.g., Para. [0080], lines 7-9, “this visual indicator may be touched and dragged using a drag gesture to modify the orientation of the ultrasound image feed 505a” and Para. [0087], lines 6-8, “visual indicator 525 (previously covered by a finger in FIGS. 5A-5C) is now positioned on the right side of the screen” and Fig. 5D, where the visual indicator 525 on the display is shown to be a circle that represents the contact position of the operator’s drag gesture after the operator’s contact with the touchscreen is ended).
Modified Hansen does not disclose wherein the processor is further configured to display, as the rotation indicator, a straight line extending from the rotational center to a center of the contact position, or an arrow indicating the rotational direction in accordance with the contact position.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Hansen by including that the processor is further configured to display, as the rotation indicator, a straight line extending from the rotational center to a center of the contact position, or an arrow indicating the rotational direction in accordance with the contact position, instead of a circle including the contact position. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known indicator marking in the form of a circle, as recognized by Hansen, for another indicator marking in the form of a straight line or an arrow. The predictable result of providing a visual indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 16, Modified Hansen discloses the ultrasonic observation device set forth above, Hansen further disclosing (Figs. 2, 5A-5D, and 10) an ultrasonic diagnostic system (ultrasound imaging system 1000) comprising: 
the ultrasonic observation device according to claim 10 (see rejection of Claim 10 set forth above); 
transducer 1026) that transmits an ultrasonic wave to an object to be observed and receives a reflected ultrasonic wave reflected by the object to be observed (see, e.g., Para. [0123], lines 1-13), and that transmits an ultrasonic signal to the ultrasonic observation device (see, e.g., Fig. 10, where the transducer 1026 is within the ultrasound acquisition unit 1004 of the ultrasound imaging system 1000); 
an input device (input component 1006) that includes a touch pad (see, e.g., Para. [0127], lines 9-10, “display unit 1002's input component 1006 may include a touch interface”), and that is connected to the ultrasonic observation device (see, e.g., Fig. 10, where the input component 1006 is within the electronic display unit 1002 of the ultrasound imaging system 1000); and 
a display (display unit 1002) that displays an ultrasound image according to an output from the ultrasonic observation device (see, e.g., Para. [0127], lines 6-8, “Display unit 1002 may also include an output component 1012, such as a display screen, which displays images based on image data acquired by ultrasound acquisition unit 1004”).
Hansen and Shin do not disclose specifically an ultrasound endoscope that transmits the ultrasonic wave to the object to be observed, that has the ultrasound transducer receiving the ultrasonic wave reflected by the object to be observed, and that transmits the ultrasonic signal to the ultrasonic observation device.
However, in the same field of endeavor of an ultrasonic observation apparatus having an ultrasonic endoscope, Karasawa discloses (Figs. 1-4) an ultrasonic diagnostic system comprising: 
an ultrasonic observation device (ultrasonic observation apparatus main body in Fig. 1); 
an ultrasound endoscope (ultrasonic endoscope 10) that transmits an ultrasonic wave to an object to be observed, that has an ultrasound transducer (ultrasonic transducer unit 110) receiving a reflected ultrasonic wave reflected by the object to be observed (see, e.g., Para. [0052], lines 12-19, “the ultrasonic transducers TR1 to TR360 [within the ultrasonic transducer unit 110 of the ultrasonic endoscope 10] are driven while providing predetermined delay times, and thereby, ultrasonic beams to be transmitted in desired directions are formed. Further, the ultrasonic transducers TR1 to TR360 receive ultrasonic echoes generated in the object, convert the ultrasonic echoes into electric signals, and output the electric signals as reception signals”), and that transmits an ultrasonic signal to the ultrasonic observation device (see, e.g., Fig. 1, where the ultrasonic endoscope 10 is shown to be connected to the ultrasonic observation apparatus main body through the transmission and reception switching unit 19); 
an input device that includes a touch pad (see, e.g., Para. [0055], lines 2-4, “The console 11 includes an input device such as a keyboard and touch panel”); and 
a display (display unit 26) that displays an ultrasound image according to an output from the ultrasonic observation device (see, e.g., Fig. 1 and Para. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Hansen by including that the ultrasonic diagnostic system comprises an ultrasound endoscope, as disclosed by Karasawa. One of ordinary skill in the art would have been motivated to make this modification in order to perform the ultrasound imaging of the ultrasound transducer within a body cavity of a patient, instead of from outside of a patient, as recognized by Karasawa (see, e.g., Para. [0004] and Para. [0015-0017]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0116633 A1, with effectively filed date of 10/27/2016, hereinafter Hansen) in view of Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) and Karasawa (US 2006/0241482 A1, with publication date 10/26/2006), as applied to Claim 10 above, further in view of Poland (US 2009/0043195 A1, with publication date 02/12/2009). 

However, in the same field of endeavor of a touchscreen user interface for ultrasound imaging systems, Poland discloses (Figs. 1-2) an ultrasonic observation device (ultrasound imaging system 10) wherein the at least one processor (within computer 16) is further configured to delete the indicator (i.e., an item that is displayed) (pie menu 30) on the display (touchscreen 18) after a predetermined period of time has passed from when reception of the contact position information is terminated (see, e.g., Para. [0049], lines 1-6, “If the pie menu 30 appears on the visual field 20 for a period of time without a touch of any of the activation areas 32 being detected by the computer 16, the computer 16 can be programmed to cause the pie menu 30 to disappear in order to maximize the area of the visual field displaying the ultrasound images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Hansen by including that the processor is further configured to delete the indicator on the display after a predetermined period of time has passed from when reception of the contact position information is terminated, as disclosed by Poland. One of ordinary skill in the art would have been motivated to make this modification in order to maximize the area of the visual field displaying the ultrasound images, as recognized by Poland (see, e.g., Para. [0049]). 
Modified Hansen and Poland do not disclose wherein the processor is further configured to delete the rotation indicator superimposed on the display (1) after a predetermined period of time has 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of combined Modified Hansen and Poland by including that the processor is further configured to delete the rotation indicator on the display after a predetermined period of time has passed since when the contact position information is received, or when reception of the contact position information is terminated, instead of after a predetermined period of time has passed from when reception of the contact position information is terminated. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known time constraint in the form of after a predetermined period of time has passed from when reception of the contact position information is terminated, as recognized by Poland, for another time constraint in the form of after a predetermined period of time has passed since when the contact position information is received, or when reception of the contact position information is terminated. The predictable result of deleting the rotation indicator on the display would be yielded. See MPEP § 2144.06, subsection II.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2018/0116633 A1, with effectively filed date of 10/27/2016, hereinafter Hansen) in view of Shin (US 2010/0298701 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019) and Karasawa (US 2006/0241482 A1, with publication date 10/26/2006), as applied to Claim 10 above, further in view of Yamamoto (US 2010/0179427 A1, with publication date 07/15/2010). 
Regarding Claim 13, Modified Hansen discloses the ultrasonic observation device set forth above, except wherein the at least one processor is further configured to set a virtual display area in at least a part of a peripheral area of the ultrasound image.
Figs. 18-21 and 23-25) an ultrasonic observation device (ultrasonic diagnostic apparatus 180) wherein at least one processor (within controller 4) is further configured to set a virtual display area in at least a part of a peripheral area of the ultrasound image (see, e.g., Fig. 21 and Para. [0148], lines 1-5, “On screen of G2101 of operation monitor 181, ultrasonic image 211, body mark 212 and probe mark 213 are displayed. On screen G2102 of observation monitor 182, ultrasonic image 214, body mark 215 and probe mark 216 are displayed”, where the body marks 212, 215 are indicators/markers that are displayed in/around the peripheral border of the displayed images 211, 214 on the two associated screen displays as to not cover or obstruct the displayed images 211, 214, such that a virtual display region/an expanded region on the peripheral border of the displayed image is implicit for also fitting the indicator/marker on the display without covering the displayed ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic observation device of Modified Hansen by including that the at least one processor is further configured to set a virtual display area in at least a part of a peripheral area of the ultrasound image, as disclosed by Yamamoto. One of ordinary skill in the art would have been motivated to make this modification in order to improve operability and diagnosis efficiency of the ultrasonic diagnostic apparatus, as recognized by Yamamoto (see, e.g., Para. [0176-0177]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR DEUTSCH/Examiner, Art Unit 3793        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793